Title: [Diary entry: 14 April 1786]
From: Washington, George
To: 

Friday 14th. Thermometer at 42 in the Morning—64 at Noon and  at Night. Clear Morning with the wind at No. East, but neither very fresh nor cold. Afterwd. Southly. & warm. Doctr. La Moyeur sent for his Black horse & Chaise which his Servant carried away to day. Doctr. Craik went to Alexanda. after breakfast & returned again at Night. Rid to my Plantations at Muddy hole, Dogue Run, and ferry in the forenoon and walked to that in the Neck in the Afternoon. At the first I finished sowing the Barley rows and harrowed the ground intended for the Albany Peas in broadcast. At the next I began to sow the remainder (14 qts.) of the Siberian Wheat, which was left at the Ferry and began to Run deep furrows in the Middle & to make five furrow ridges in a piece of the corn grd. for Carrots. At the ferry I ordered a piece of ground to be plowed

for Corn & Potatoes and in the Neck after sowing 24 rows of Oats upon a Dunged furrow, I ordered the discontinuance, and to begin sowing Barley adjoining. Sowed, or rather planted at this place, 11 Rows of the Seeds saved from those had last year from Colo. Archd. Cary and 35 rows (next to them) of Rib-grass Seed. These rows were 3 feet asunder, and the Seeds (3 or 4) dropped at about 1 foot apart, in the rows.